 In the Matter of SPRAGUE SPECIALTIES COMPANYandUNITED ELEo--TRICAL, RADIO&MACHINE WORKERS OF AMERICA (CIO)Case No. 1-R-1694.-Decided February24, 1914Mr. William J. Nolan,of Boston, Mass.,and'Mr. Ralph A.'Lind,ofNew York City,for the Company.-Messrs. Hugh HarleyandGerard Steinberg,of Pittsfield,Mass., forthe U. E.Mr. John N. Alberti,of North Adams,Mass., for the Independent..Mr. Leon Novak,of counsel to the Board. ,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed by United Electrical, Radio &,Machine-Workers of America (CIO), herein called the U., E., alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Sprague Specialties Company, North Adams,,Massachusetts, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice-before Thomas H. Ramsey, Trial Examiner. Said hearing was held'at'hTOrth Adams, Massachusetts,' 'on January 20, 1944.The Company,_the U. E., and Independent Condenser Workers Local' No. 2, hereincalled the Independent, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Subse-quent to the hearing, the Company moved to reopen the record in order-to adduce further -evidence with relation to the wages paid by it toone of its employees.Inasmuch as the Company was, afforded ampleopportunity, at the hearing, to present such testimony, the motion is.hereby denied.The Trial'Examiner's rulings made at the hearing;are freefrom prejudicial error and are hereby affirmed.All parties,were afforded an opportunity to file briefs with the Board.Upon the entire record in the case; the Board makes the, following:.55 N. L.R. B., No. 8.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD,FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSprague Specialties Company is.a Massachusetts corporation withits principal office and ' place of business in North Adams, Massa-chusetts, where it operates 3 plants and where it is engaged in themanufacture of electronic parts for chemical warfare service.Dur-ing the year 1943, the Company purchased raw materials consistingchiefly of steel, wire, tin, copper, brass, and bronze, valued at approx-imately $2,000,000 of which 90-percent was shipped to the Company'splants from points outside the Commonwealth of Massachusetts.During the same period the Company sold finished products valuedat approximately $8,000,000, of which approximately 90 percent wasshipped by it to points outside the Commontivealth of Massachuetts.The Company admits, for the purpose of this hearing, that it isengaged in commerce within the meaning of the National Labor Re-lations Act.IT.THE ORGANIZATIONS INVOLVED,United Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.--Independent Condenser Workers Local No. 2, is an Iuiafliliated labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 25, 1942, the Company and the Independent entered intoa bargaining agreement covering all hourly paid employees of theCompany. The term of the contract was for a period of 1 year, renew-able from year to year thereafter, unless written notice of an intentionto terminate the contract was given by either party on or before March1 of any year. 'On November 1, 1943, the U. E. requested recognition by the Com-pany as the exclusive bargaining representative of the militarizedguards.The Company refused this request, stating that it had recog-nized the Independent as the bargaining representative of certain ofits employees, including the militarized guards.""The claim was not made by any of the parties at the hearing, that the Company's con-tract'with the Independent,constitutes it bar to this proceedingFollowing the hearing,however, the Company,in its brief,contended that a limitation upon the expenditure ofBoard funds contained in theLabor-Federal Secur.ty Appropriations Act(Act of JULY12; 1943, 78th Cong; C 221, P. No 12.5, Title IV), precludes the Board from proceedingherein.For reasons stated inCalifornia Door Company,52'N L. R B. 68,we find nomerit in this contention SPRAGUE SPECIALTIES COMPANY49A. statement of- the Board agent, introduced into evidence at thehearing,,indicates that the U. E.'represents a substantial number of,employees in the.unit hereinafter found appropriate .2-We find thata question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV. THE APPROPRIATE UNITThe U. E. contends that all of the Company's militarizedguards,-including the captain of guards, but excluding the chief of guards,constitute an appropriate unit.The Company and the Independentargue that only an industrial unit in which the militarized guards areincluded is appropriate. In support of this argument, they point tothe history of collective bargainingon anindustrial basis, wherebythe guards,since1937, have been represented by the Independent ina unit of production employees. In addition, the Company and theIndependentassertthat the militarized guards have an interest inthe production and maintenance unit by virtue of the fact that theydevote part of their working time to work in production. The mili-tarized guards are plant-protection, employees employed as such ona full-time basis.Although the Company affords them an opportu-nity to augment their income by additional work in production, themajority of the, militarized guards do not avail themselves of thisprivilege; the remainder do so without regularity and for a varyingnumber of hours each week.While a prior history of collective bar-gaining is a factor to be considered in determining whether or not aunit is appropriate, it is not, in our opinion, necessarily controlling.Moreover, in 1937, and for several years thereafter, when the Com-pany's guards were included in an industrial unit, they had not, asyet, been militarized.Although we have included ordinary watch-men and guards in a single industrial unit with production and main-tenance workers, we have not done so with respect to militarizedguards, whose interests and duties, because of their militarized status,differ materially from those of production employees.We find, inaccordance with our usual practice, that they properly constitute aseparate unit.-'8The Regional Director reportedthat the U.E. submitted 22 cards all of which boreapparently genuine, original signatures;that the names of all persons appearing on thecards were listed on the Company's pay roll of November 4, 1943, which contained thenames of 36 persons in the appropriate unit.The Independent made no showing of mem-bership, relying on its contention that it repiesented these employees by virtue of itscontract with the Company.3hatter of Davo Corpoiation, 52 N. LR B. 322.'573129-44-vol 55=5 '5ODECISIONS OF' NATIONAL LABOR RELATIONS BOARDThere is controversy-over the inclusion'in or'exclusion`-front-"theappropriate unit, o`f the'captaili of the guard's-; the U. E: would includethe captain, whereas the Coh ahy'and the Independent would'excliidehim.The captain is `an officer immediately subordinate to the chiefof, guards, 'contemning whose supervisory status there is no, dispute:In the absence,of the-chief,'the captain is changed with all 'of`thesupervisory duties ordinarily possessed- by him.Although the captainis chiefly engaged in, functions similar td those of the other, guards,when the chief is on duty, he nevertheless has the, authority 'to disci-pline such guards when necessary.'We shall exclude the captain ofguards from the appropriate unit.'We find that all-militarized guards of the Company, excluding thecaptain and the chief of guards, and all other supervisory employeeswith authority to hire, promote, discharge-, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute aunit appropriate for the purposes of collec-tive bargaining within the meaning-of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved ,by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The U. E. contends that approximately four guards who areemployed on an irregular, part-time basis, should not be eligible tovote in the election.These employees are not on the Company's payroll.In an emergency, ahd at sporadic intervals, they are requestedto report for duty, but it appears that discretion is left with them as'to whether or not they report for work.When_employed they do notwear uniforms and not all of them are militarized.We are of theopinion, and find, that these employees do not have sufficient interestin the-designation of a bargaining representative, and are, therefore,not eligible to vote in the election provided for herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the'investigation to ascertain representa-tives for the purposes of collective bargaining with. Sprague Special-'ties Company, North Adams; Massachusetts, an election by secret bal- SPRAGUE SPECIALTIES COMPANY51lot shall be conducted as early as possible, but not later than thirty(30) days from the date of -this Direction, under the direction'andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections'10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period-because they were ill or on vacationor'temporarily laid off, and including employees'in the armed forces ofthe United States who present themselves in person at the polls, but.excluding those employees who have since quit or been discharged for-cause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by United'Electrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, or by Independent CondenserWorkers Local No. 2, for the purposes of collective bargaining, or byneither.